DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2012/0130727) in view of Crowley (US 2010/0153007).
Regarding claim 1,  Ahmed discloses a method for controlling an artificial intelligent (Al) device providing a travel service, the method comprising:
 learning, via a processer of the Al device, a plurality of daily patterns related with a user's wake-up time, a commuting time, and a travel route using a deep neural networks (DNN) model (communication with mobile devices 140 advantageously allows the collection of information that may be used predicatively. In particular, in some embodiments, machine-learning techniques (such as neural network, stochastic techniques, or the like…[ 0027]) are used to generate symbiotic algorithms derived from subscriber-bade information… [0025]. A user creates a profile with a commuter application and stored locally on the device 140 in the storage module or may be stored locally to the operating server 104 [0036]. The commuting application usually has at least one commuting pattern for a particular user, which include a route or alternative routes from a home location to a functional location and back [0037]. Establishment of the commuting patterns generally includes not only establishing the route for the commute, but also establishing other relevant factors such as a time of day when the commute is typically preformed, the variation in the start time for the commute, etc.… [0039].The mobile device 140 may automatically initiate an application before the usual commute time, relaying on the established commuting patterns to determine an initiation time. Typical automatic initiation time may, for example, correspond to a fixed time before the mean time for departing on a commute on commuting day [0041]); 
determining, via the processor, whether the daily patterns satisfy predetermined conditions each time a corresponding daily pattern among the plurality of daily patterns is generated (the operating server 104 may analyze the usual commuting routs established a part of the commuting patterns [see Fig. 4B]. such an analysis may compare traffic conditions as informed by the transportation server 120 along each of the usual commuting routes, may consider weather conditions as informed by the weather server 124 to account for known systematic variations in commuting times as a result of weather conditions, and the like [0042]); 
determining, via the processor, that the user is currently traveling when at least one daily pattern among the plurality of daily patterns that does not satisfy the predetermined conditions is detected (if any of the rout are undesirable, the use may be informed of such undesirable routes and perhaps also advised of alternative routes that are preferable based on e4xising commuting condition [0043]); 
setting, via the processor, a time when the at least one daily pattern that does not satisfy the predetermined conditions is detected for a first time as a starting point of travel (if any of the rout are undesirable, the use may be informed of such undesirable routes and perhaps also advised of alternative routes that are preferable based on e4xising commuting condition [0043]. Whether or not there is some apparent delay that is detectable by the system during the process of the commute itself, the commute time is recorded….[0052]); 
setting, via the processor, a time from the starting point of the travel to an end point of the travel as a travel period of the user when an end of the user's travel is detected (a time for travel by the commuter along the route from a first location to a second location is determined [0008-0009]); and  
outputting travel information related with the travel period (the user defines a commuting patterning by using an interface provided with commuting application on the mobile device 140. The mobile device present a map on the display 304 after entry of address information for home and functional locations so that the map may be traced by the user to define the commuting pattern…user also, may use a feature in which the operating server 104 monitors locations of the device 140 as the user preforms an actual commute, recoding the path taken by the user. This may be done by initiating a feature of the commuter application to record a commuting pattern that the home location and terminating it at the functional location [0038]). Ahmed does not expressly disclose an AI device.
Crowley teaches a route can be determined based on historical travel patterns and by correlating the historical travel patterns with a current time and date. In other words, the device can have artificial intelligence [AI] to deduce likely routes based on the recent observed travels of the device [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ahmed with the teaching of Crowley in order to increase efficiency that reduce human error.

Regarding claim 11, Ahmed discloses a device (device 140; Fig. 3)for providing a travel service, the device comprising:
 a transceiver (antenna 308) configured to transmit and receive a wireless signal;
 a memory (storage module 328);
 a display (display 304); and 
a processor (processor 300) configured to: learn a plurality of daily patterns related with a user's wake-up time, a commuting time, and a travel route using a deep neural networks (DNN) model (communication with mobile devices 140 advantageously allows the collection of information that may be used predicatively. In particular, in some embodiments, machine-learning techniques (such as neural network, stochastic techniques, or the like…[ 0027]) are used to generate symbiotic algorithms derived from subscriber-bade information… [0025]. A user creates a profile with a commuter application and stored locally on the device 140 in the storage module or may be stored locally to the operating server 104 [0036]. The commuting application usually has at least one commuting pattern for a particular user, which include a route or alternative routes from a home location to a functional location and back [0037]. Establishment of the commuting patterns generally includes not only establishing the route for the commute, but also establishing other relevant factors such as a time of day when the commute is typically preformed, the variation in the start time for the commute, etc.… [0039].The mobile device 140 may automatically initiate an application before the usual commute time, relaying on the established commuting patterns to determine an initiation time. Typical automatic initiation time may, for example, correspond to a fixed time before the mean time for departing on a commute on commuting day [0041]); 
determine whether the daily patterns satisfy predetermined conditions each time a corresponding daily pattern among the plurality of daily patterns is generated (the operating server 104 may analyze the usual commuting routs established a part of the commuting patterns [see Fig. 4B]; such an analysis may compare traffic conditions as informed by the transportation server 120 along each of the usual commuting routes, may consider weather conditions as informed by the weather server 124 to account for known systematic variations in commuting times as a result of weather conditions, and the like [0042]);
34Attorney Docket No.: 1630-1905PUS1 determine that the user is currently traveling when at least one daily pattern among the plurality of daily patterns that does not satisfy the predetermined conditions is detected  (if any of the rout are undesirable, the use may be informed of such undesirable routes and perhaps also advised of alternative routes that are preferable based on existing commuting condition [0043]);
 set a time when the at least one daily pattern that does not satisfy the predetermined conditions is detected for a first time as a starting point of travel (if any of the rout are undesirable, the use may be informed of such undesirable routes and perhaps also advised of alternative routes that are preferable based on existing commuting condition [0043]. Whether or not there is some apparent delay that is detectable by the system during the process of the commute itself, the commute time is recorded….[0052]);
 set a time from the starting point of the travel to an end point of the travel as a travel period of the user when an end of the user's travel is detected (a time for travel by the commuter along the route from a first location to a second location is determined [0008-0009]); and 
control the display to display travel information related with the travel period (the user defines a commuting patterning by using an interface provided with commuting application on the mobile device 140. The mobile device present a map on the display 304 after entry of address information for home and functional locations so that the map may be traced by the user to define the commuting pattern…user also, may use a feature in which the operating server 104 monitors locations of the device 140 as the user preforms an actual commute, recoding the path taken by the user. This may be done by initiating a feature of the commuter application to record a commuting pattern that the home location and terminating it at the functional location [0038]). Ahmed does not expressly disclose an AI device.
Crowley teaches a route can be determined based on historical travel patterns and by correlating the historical travel patterns with a current time and date. In other words, the device can have artificial intelligence [AI] to deduce likely routes based on the recent observed travels of the device [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ahmed with the teaching of Crowley in order to increase efficiency that reduce human error.

Regarding claims 2 and 12, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Ahmed discloses wherein the outputting of the travel information includes displaying, via a display of the Al device, first travel information related with a travel area or a travel route during the travel period (the mobile device present a map on the display 304 after entry of address information for home and functional locations so that the map may be traced by the user to define the commuting pattern…user also, may use a feature in which the operating server 104 monitors locations of the device 140 as the user preforms an actual commute, recoding the path taken by the user. This may be done by initiating a feature of the commuter application to record a commuting pattern that the home location and terminating it at the functional location [0038]).  
Crowley teaches a route can be determined based on historical travel patterns and by correlating the historical travel patterns with a current time and date. In other words, the device can have artificial intelligence [AI] to deduce likely routes based on the recent observed travels of the device [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ahmed with the teaching of Crowley in order to increase efficiency that reduce human error.

Regarding claims 3 and 13, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Ahmed discloses wherein the outputting of the travel information includes displaying, via the display (the mobile device present a map on the display 304 after entry of address information for home and functional locations. Alternative to specification of commuting patterns through interaction the mobile device, user may instead use a feature in which the operating server monitors locations of the device as the user preforms an actual commute, recording the path taken by the user [0038]). In addition, Crowley teaches information including a travel history generated during the travel period after the end of the travel and a schedule after the end of the travel (the route can also be determined based on historical travel patterns and by correlating the historical travel pattern with a current time and date. In other words, the device can have artificial intelligence to deduce likely routes based on the recent observed travels of the device [0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ahmed with the teaching of Crowley in order to increase efficiency that reduce human error.

Regarding claims 4 and 14, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Ahmed discloses wherein the first travel information includes at least one of real-time traffic situation information of the travel area, weather information of the travel area (a map server 116 provides access to detailed and current roadmaps, including such information as speed limits on individual roads, restrictions on traffic direction restrictions on vehicle type, and the like. A weather server 124 provides access to current weather information, providing operating server 104 with information on current and forecast precipitation patterns, temperatures, and the like [0022]).
 
Regarding claims 5 and 15, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Ahmed discloses wherein the first travel information is output based on search information related with the travel area before the travel (the mobile device present a map on the display 304 after entry of address information for home and functional locations so that the map may be traced by the user to define the commuting pattern… [0038]).  

Regarding claims 6 and 16, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Crowley teaches wherein the travel history includes at least one of expenditure details information, a photo album, or the travel route (see Figs. 5-6: a technique for preloading a plurality of map tiles for all waypoints along and example route from home to work or from home to a golf course).  

Regarding claims 7 and 17, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Ahmed discloses wherein the predetermined conditions include a condition on whether a user's wake-up time and/or working time is in a preset time range, a condition on whether the user's commuting time is in a preset time range, a condition on whether a particular location is included within a certain distance from a user's current location, and a condition on whether a user visits a home within a certain time (establishment of the commuting patterns generally includes not only establishing the route for the commute, but also establishing other relevant factors such as a time of day when the commute is typically performed, the variation in the start time for the commute, the average time length of the commute itself, and the variation on the time length of the commute [0039]. The mobile device 140 may automatically imitate the application before the usual commute time, relaying on the established commuting patterns to determine and initiation time. Typical automatic initiating times may, for example, correspond to a fixed time before the mean time for departing on a commute on commuting dates [0041]).  

Regarding claims 8 and 18, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Ahmed discloses wherein the particular location is a home or a work space (the user commutes with the mobile device from location A to location B, where each of locations A and B are one of home and functional locations [0044]). 
 
Regarding claims 9 and 19, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Ahmed discloses wherein the end of the user's travel is a time when it is detected that the at least one daily pattern does not satisfy the predetermined conditions satisfies the predetermined conditions again (the operating server 104 may analyze the usual commuting routs established a part of the commuting patterns [see Fig. 4B]; such an analysis may compare traffic conditions as informed by the transportation server 120 along each of the usual commuting routes, may consider weather conditions as informed by the weather server 124 to account for known systematic variations in commuting times as a result of weather conditions, and the like [0042]; if any of the rout are undesirable, the use may be informed of such undesirable routes and perhaps also advised of alternative routes that are preferable based on existing commuting condition [0043]. Whether or not there is some apparent delay that is detectable by the system during the process of the commute itself, the commute time is recorded….[0052]).  

Regarding claims 10 and 20, Ahmed in view of Crowley discloses all the claim limitations as stated above. Further, Ahmed discloses wherein the DNN model is learned so that as the number of daily patterns that does not satisfy the predetermined conditions increases, an accuracy of the determination on whether the user is traveling increases [0053-0054].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YANKOV et al. (US 2021/0368036) discloses computing system that generates a predicted routine of a user.
Rowley et al. (US 11,092,455) discloses transportation routing.
Wantanabe (US 2020/0166372) discloses user interface.
El Kaliouby et al. (US 2019/0152492) discloses directed control transfer for autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	August 9, 2022